 Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 1 of 18




Plaintiff Exhibit B
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 2 of 18
                                                                             1

     1                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
     2

     3

     4

     5     - - - - - - - - - - - - - - - - -x
     6     JANE DOE

     7                             PLAINTIFF

     8

     9                 vs.                       3-18   CV 01322-KAD

    10

    11

    12     TOWN OF GREENWICH, ET AL

    13                             DEFENDANTS

    14     - - - - - - - - - - - - - - - - - -x
    15

    16                             DE P OS I T I ON

    17                 The deposition of FATHER DOE was taken pursuant to

    18     the rules of Federal Procedure at the law offices of Mitchell

    19     & Sheahan, 246 Post Road East, Westport, Connecticut, before

    20     Shirley Sambrook, CSR, a notary public in and before the

    21     State of Connecticut on February 26, 2019.

    22

    23

    24           CONFXDENTXAL - ATTORNEYS' EYES ONLY

V   25
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 3 of 18
                                                                                3


 1                      COURT REPORTER: Anything on the record, folks,

 2                before I swear in the witness?

 3                      MR. MITCHELL: Do the same thing as the last

 4                time, deposition for attorneys' eyes only? Is that

 5                all right with you?

 6                      MS. HOOK: Yes.    And we would like to get a

 7                formal protective order in place for all exhibits.

 8                      MR. MITCHELL: Whatever you want to do is fine.

 9                Draft one up.

10                      MS. HOOK: We'll draw up something and send it

11                over to you.    Also, same stipulation, not waiving

12                review and signing of the deposition.

13                      MR. MITCHELL: Okay.

14

15

16                                                     ,

17                        GREENWICH, CONNECTICUT           , being duly

18                 sworn, was examined and testified upon his oath as

19                 follows:

20

21     DIRECT EXAMINATION BY MR. MITCHELL:

22          Q.    Good morning, Mr.            .   I'm Bob Mitchell.      I'm

23     representing the Town of Greenwich and the various police

24     officers in this case.      Before we start, I'm sure you have

25     had a chance to be instructed on how depositions work.             I
              Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 4 of 18
                                                                                      21

          1                want get out of here and talk to my clients, as I
\..-I.
          2                said five minutes ago, and then I will be happy to

          3                listen to anything you have to say.        Right now

          4                I have a decision to make whether to terminate this

          5                deposition or rather adjourn it and go to court and

          6                ask the court to decide.

          7                      MS. HOOK: Okay.

          8                      (Whereupon the deposition was in recess from

          9                10:26 a.m. until 10:30 a.m.)

         10           Q.   One more time so the record is clear.        I am asking

         11     you to give me the names of the people you spoke to and the

         12     condition I will put on, I will not contact any of those

         13     people without the court's permission.         So, with that

         14     understanding, could you tell me who you talked to who the

         15     victims of sexual assault or whatever that had a problem with

         16     the police.

         17                      MS. BRAXTON: I don't think it was they had a

         18                problem with the police.      That wasn't your question.

         19                      MR. MITCHELL: All right.

         20           Q.   Skip the problem about the police.        Who did you talk

         21     to?

         22           A.   Well, the first one was                                     .

         23     She was assaulted in college but he didn't succeed.            He -- he

         24     was the captain of the swim team.        She was

         25                .
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 5 of 18
                                                                                        22


 1          Q.             I don't need to hear all of the details.       You don't

 2      have to go through the whole thing.                 It's all right.

 3          A.-            She took a chunk out of his arm and bit him

 4      basically and then she got away.             Another one was

 5                ,    (phonetic) an attorney from                   who moved.     I

 6      think she lives                                now.     She was attacked by

 7      her law school professor in her own home while she was making

 8      peaches, canning peaches, somewhere in-                 I think she was

 9      somewhere in                        .   She cracked it over his head, a

10      jar of hot peaches, and defended herself that way.                    Another,

11

12                     .     She was from               .     She explained that she

13     was attacked and she didn't report it and it was very

14     devastating.            Another girl, friend of my wife's from high

15      school, was attacked in the synagogue.

16                         was attacked.in college and went through the

17      judicial process.            I don't know, I could think of probably

18     more.          I have heard a lot of the stories.          How many do you

19     need?

20          Q.             I just want --   all I want to know, was this the

21     basis of your understanding how victims should be dealt with

22     at the police department?

23          A.             In each case the victim expected to be treated with

24     respect and they don't like to be not believed.                  It's harmful

25     to them.
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 6 of 18
                                                                                  23


     1          Q.     Okay.     What about the --   what about the accused

     2     assailant and their rights to due process?

     3                         MS. HOOK:Objection.

     4                         MR. MITCHELL: I'm just asking the question.

     5                         MS. HOOK: What do you mean what about?        What is

     6                 the question?

     7                         MR. MITCHELL: I'm asking him what his opinion

     8                 is of their rights.

     9          A.     This is a special victims section.       We don't have a

    10     special perpetrators section.        It's a special victims

    11      sect~on.    The reason they are special victims is because it's

    12     humiliating.        This kind of attack is humiliating and

    13     devastating, especially to young victims with no experience.

    14      It's hard for them.       So you need special support and in that

    15      second interview, we didn't get it.        That is my daughter's

    16      feeling at that second interview.        It was combative.       It was

    17     hostile.     The first -- And she didn't-      I don't see why it

    18     was necessary.        When we first spoke to Detective Rondini in

    19     July, _we were told this was a juvenile process.          This

    20      she had to make her statement.       This was not a normal court

    21     proceeding.     If she made a statement, the boy ~ould be

    22     treated --     We asked, we wanted to make sure the boy did not

    23     get jail time and wanted to make sure the boy was given

    24     accountability and also training for his treatment of women.

V   25     That's what we wanted.        We want him out of my daughter's
      Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 7 of 18
                                                                                24

 1       life.     And so my understanding was that it was -- one

 2       statement was enough.       My daughter agreed to do that.       She

 3      wanted justice but she didn't want the blow back.           She didn't

 4      want all the social blow back that was happening.           It was

 5      unfurling right from the day one.          Teenagers were talking

 6      about this.      So, that second interview was very harmful to

 7      her. · She did not enjoy that experience.         She was --      It left

 8      her        it was unpleasant for her.

 9            Q.    Okay.

10            A.    Much more than even the first one.

11            Q.     You said she didn't want the social blow back.

12       Isn't it true she told people about this herself?

13            A~   · That's right.    Yes, she did.

14            Q.    The social blow back presumably came from that, did

15       it not?

16                          MS. HOOK: Objection.

17·           Q.    Social blow back, to at least some degree, resulted

18      from your daughter's having told people about it, isn't that

19      correct.

20            A.     The --    I can answer.   So, let's--   The social blow

21      back has many parts to it.

22            Q.     Define what you mean by social blow back, then.

23            A.    Being blocked in social media by half of the

24      Brunsw~ck class.        Being bullied at school by one of the girls

25      at GA.     Basically inability to deal with the fact that she --
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 8 of 18
                                                                                   30

     1     had non-privileged conversations with the perpetrator.            Get

     2     his information.       The perpetrator told Tom Philip that he had

     3     drank to excess.       Okay?   That's -- that's really important

     4     information.       Why wasn't that put into the affidavit?

     5          Q.    I believe it was.

     6          A.   · Well

     7                        MS. HOOK: Objection.   Are you testifying?

     8          Q.    Putting that aside, I'm asking you, do you have any

     9     other source besides common sense and Title 9 for your

    10     concerns about the way the police conducted the

    11     investigation?

    12          A.    The, the timing of it.      So, let's go ahead and look

    13     at what happened.       so·, we made a statement on the 2nd of

    14     August.    My daughter made a statement.

    15          Q.    Okay.

    16          A.    2016.    And then my daughter had qualified for a

    17     national level swim meet so we drove, my daughter and I,

    18     drove to Maryland for that swim meet and my wife and son went

    19     to France and then             and I caught up with them.     While we

    20     were away, Greenwich Academy contacted me and asked me to, at

    21     Tom Philip's request, he's the head of Brunswick School, Tom

    22     Philip had asked Molly King, the head of GA, to get a summary

    23     of the .events that happened that evening, on June 3rd.           I did

    24     that while we were traveling.        I sent that e-mail on the

V   25     14th, which is a Sunday night, from France.          I sent it by
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 9 of 18
                                                                           31

.1     e-mail .. The next day, _Monday, I received a response from Tom

 2      Philip where he said, there's a document for that somewhere,

 3     and then about an hour later I had a voice mail on my home

 4     computer, home voice mail machine, from Sergeant Detective

 5     Reeves to call the GPO.        So I thought it was an update for

 6     the case and so I contacted Detective Rondini to say we are

 7     traveling.     We'd be back.that Thursday, the 18th, and if that

 8     would be okay, I'd talk to them the next day, Friday.

 9          Q.     Talk to Rondini you mean?

10          A.     Sergeant Detective Reeves.

11          Q.     Okay.    Police department, okay.

12          A.     So, the timing of thatj it turns out that that call

13     was not an update on the case.        I thought it was originally a

14     coincidence.        In hindsight, it wasn't a coincidence at all.

15      It was directly related to the e-mail that I had sent to Tom

16      Philip.

17          Q.     How do you know that?

18          A.     Well, because the conversation I had with Sergeant

19     Detective Reeves was an intimidating, threatening

20     conversation because I had sent an e-mail summarizing the

21     case to Tom Philip at Brunswick School.

22          Q •.   Sergeant Detective Reeves referenced that e-mail?

23          A.     Yes.

24          Q.     He said you had sent the e-mail to Philip?        I'm just

25     asking~
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 10 of 18
                                                                                 32


 1          A.         Is that a question?

 2           Q.        Yes.    Did he specifically mention the e-mail you

 3      sent to Philip?

 4          A.    . Yes.

 5           Q.        What did he say?

 6          A.         So, if you want that conversation

 7           Q.        What did he say about the e-mail?     I'm sorry.    It

 8      wasn't clear.

 9          A.         The conversation went as follows.     I was at my desk.

10           Q.        Hold it for a second.    I just want to know what he

ll      said?

12          A.         I'm trying to recall the whole conversation.

13           Q.        Okay.   All right.

14         . A.        So that, well I spoke to him.    I was expecting an

15      update in the case.          It was not_ an update in the case.    It

16      was a dressing down.         And he said that I had sent an e-mail

17      to Brunswick School and that I had no business interfering in

18      a police investigation.

19          Q..    .   Okay.

20          A.         He also said that I shouldn't be doing that because

21      I am subject to libel charges because I am libeling the boy.

22      He also said that we could be in trouble for social hosting

23      violations because we were running a drinking party and I,

24      that one, I stopped him and I asked him how he had heard of

25      that.     I'm like, who told you that?       That's what I said.        He
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 11 of 18
                                                                             33


 1      said, Brunswick security told me that.         So, it's clear that

 2      there was a communication between Sergeant Detective Reeves
                                   -
 3      and Brunswick School.      Yet that, that communication, was

 4      never included in the FOIA.       It's not included in any of the

 5      notes that we saw.      It was not reported in the affidavit.

 6      That's called back channel.       That's a secret like two sets of

 7      books ·for the accountants.      It's not allowed.

 8            Q.    Do you have any other facts that you think indicated

 9      some kind of collusion between Brunswick School and the

10      police department?

11            A.    When this case started, when my wife and I first

12      went to Detective Rondini's office at GPO, we asked Detective

13      Rondini who would have access to this file, because we were

14      worried.

15            Q.    Un-huh.

16            A.    We were worried because we all knew the back

17      chatter.     There was another case in the fall of 2014 that was

18      well known, freshman year.       These are freshman.     Okay?    These

19      are 9th graders.      A girl had consumed excessive alcohol in

20      the basement of someone's home and this is the

21      incident.     The story was well traveled in the 9th grade of

22      the Brunswick GA school.       And the story was very clear and

23      very explicit that there was a girl who had fallen asleep.

24      She was undressed.      Somebody did things with her that were

25      not        they basically touched her in various ways from what
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 12 of 18
                                                                                     44


     1           A.    No direct knowledge.     Not myself.

     2           Q.   Thank you.     You had this conversation with Sergeant

     3      Detective Reeves and it involved a discussion of your e-mail

     4      to Mr. Philip.     Is there any other evidence, any other facts

     5      you have, that support your theory that there was some kind

     6      of collusion between Brunswick School and the police

     7      department dealing with your daughter's charges?

     8           A.   Well, the conversation- that happened on the 19th of

     9      August with Sergeant Detective Reeves, I was expecting it to

    10      be an update in the case.      So, it was this long dressing down

    11      that took a while to go through.       After he warned me off,

    12      I -- I said to him, you know, if I'm interfering in the

    13      police case, so is Brunswick School.        They are interviewing

    14      witnesses.     Why don't you ask them to stop?      And then we got

    15      into the actual case.      I did ask him how the case was going.

    16      He said, well, the boy's refused to make a statement.             This

    17      is a he said-she said case and that, you have to understand

    18      the context here.      At that time I didn't have full

    19      information.     I don't think I even have full information now.

    20      When my daughter was attacked, the therapist told us that we

    21      were not allowed to review the incident with her.          So this

    22      attack occurred and occurred in my own home but I was not to

    23      give her the third degree.       I was not allowed to question her

    24      about this.     So, so that in that context, Sergeant Detective

V   25      Reeves continued and he said, did your daughter scream?             Did
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 13 of 18
                                                                                    56

     1            A.    My wife and my attorney.

     2            Q.     I'm sorry.   I missed that over the coughing.

     3            A.    My wife and my attorney.     So in the -- in the arrest

     4      warrant application I read afterwards there is a statement by

     5      Charlanne Bauerlein Zepf, who is the GA counselor.          At the

     6      bottom of that there is something that says that,

     7      essentially, that the victim             changed her testimony.

     8      And I spoke to Charlanne about that.        She was at both

     9      interviews.      She was the one who   supplied --     She spoke to

    10      my daughter several times through the course of this.             She

    11      was the first adult to learn of this attack.         She received

    12             's phone call and met with           in person, more than

    13      once maybe, or once at least.       I think twice, and then was

    14      attending the formal statement at our house with Detective

    15      Rondini.      So, Charlanne said         was totally consistent all

    16      the way through.      That statement in the arrest warrant

    17      application made her inconsistent and the State's Attorney

    18      Colangelo said once a witness is inconsistent, the case is

    19      not        the case is not provable.

    20            Q.     Do you know what the inconsistency was that was

    21      being referenced --

    22            A.    You already asked that.

    23            Q.    Let me finish.   That was being referenced in the

    24      note at the bottom of the Charlanne statement?

V   25            A.    They said it has to do with fingering, to use the
      Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 14 of 18
                                                                                 61


 1       I told him to contact the police with any information.            So he

 2       showed up and gave his statement but it was an irrelevant,

 3       bit part.     I don't know why that was such a big mention.         Why

 4       was that a big, you know, why was that such a big fact in his

 5       head?     Why was that the most important fact?      And the

 6       conversation with Colangelo was helpful in a lot of ways.               He

 7       explained that he has to trust his police and he has to go by

 8       what they tell him and I find that kind of shed a lot of

 9       light.     The police have a lot of power.      It's not just the

10       prosecutor.     The police cast a case in a certain light.         If

1.1      the prosecutor is going through a large volume of cases, they

12       depend on the police.      I understand that.     But on the other

13       hand it does put an obligation on the police, also, to cast

14       the case, each case, in a proper light and in that sense it's

15       not just on the prosecutor.       It is up to the police

16       officer.

17            Q.     What do you mean by cast the case in a proper light?

18       What ar~ they supposed to do?

19           A.      If you want to kill a case, you can kill a case.            He

20       told us explicitly, once your daughter has made inconsistent

21       statements, it's difficult for him to get to a provable case,

22       which makes it unlikely he would ever take a case such as

23       that.     So once those inconsistencies are papered into the

24       affidavit, the case is done.       It's basically what he

25       explained to us.     He will not take a case he cannot win.
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 15 of 18
                                                                                     67

 ~      encourage it but she didn't stop it.              There were the three

 2      boys who showed up,                  plus the other two boys.      That

 3      would be                  and-     and          whatever his name is.

 4             Q.   Dent.

 5.            A.   And they were carrying a big jug of something.              I

 6      learned that from my son,                 .   At the time of the party we

 7      didn't know of any drinking.             There were      my daughter

 8      admitted to having sips of alcohol.               I don't think she is a

 9      drinker too much because of physical reasons but she may have

10      had some alcohol that night.

11             Q.   When did you           was there a point in time where you

12      came to this understanding that you just described,

13      recognizing it wasn't that night, of course?

14             A.   Much later.     I was not allowed to give my daughter

15      any kind of questions.           Therapist told us not to do that.

16      After we learned of the attack, I asked my son about it.                    As

17      soon as we knew of the attack, and you have to keep in mind

18      that that was seven weeks or so after the attack, and I asked

19      my son about it, was there drinking going on?               I was angry

20      actually when I heard about it.               I asked my son if he knew

21      about any drinking.        He said that he didn't know about --              He

22      knew            had a big jug of something so he knew that

23      he had been drinking and he explained that situation and I

24      thought that they had stolen something from, we have a liquor

25      cabinet and it's well away from the kids.               It's basically in
         Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 16 of 18
                                                                                    68


     1      my office area.     And I asked him if anyone had stolen alcohol

     2      from our cabinet.        He· said no.   They had all supplied it

     3      themselves.     So that much I learned about the time of when we

     4      learned of the attack.        I asked         those questions.     I

     5      asked if          supplied any alcohol or whether he was

     6      involved~     He said he was not involved at all, he told me.            I

     7      asked him that several times actually because I wanted to be

     8      certain of that.     And           did not supply any alcohol

     9      according to         .     To this date I have never really quizzed

    10      my daughter on that whole topic.

    11                       MR. MITCHELL:      What I want to do next, let's go

    12                  through some of the documents that were produced

    13                  last time on Mother Doe.       I have stapled, I think I

    14                  figured out the different chains of e-mails.          I'm

    15                  not sure so I brought a stapler.       We'll mark the

    16                  first page and then I will ask him to help me get

    17                  through each set.      I think I have them figured out

    18                  but I'm not sure.      Unless you want to mark the whole

    19                  packet and go through it that way.       I don't care,

    20                  either way, but it's probably better in the long run

    21                  to split them up.

    22                       MS. HOOK: To the extent he points out they are

    23                  incorrectly paginated, we can rip them apart.

    24                       MR. MITCHELL: They aren't stapled at all.

V   25                      MS. HOOK: You said to have him identify them,
     Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 17 of 18
                                                                              69


 1                 if he can.

 2                        MR. MITCHELL:    I will have him look at them

 3                before we mark them, if this is okay with you?

 4                        MS. HOOK:    That's okay.

 5           Q.   What I'm going to do, so you understand, I am going

 6      to give you this pile.        They have these numbers at the bottom

 7      of the page.      I will tell you the way I interpret them by

 8      number.   You can double check to see if I'm right or not.

 9           A.   These are documents you got from us?

10           Q.   Yes.

11           A.    I have seen these before, I take it?

12           Q.    I hope so.    I don't know if you have or not.         But I

13      think I figured out the chains of e-mails but if I haven't, I

14      want to try to perfect them.        I have some questions on,

15      obviously, on the e-mails.        The first one I have runs from PD

16      0085 to 0087.      I think that's one-page.     Does that seem right

17      to you?   Take a look and see if I'm right.

18          A.    Okay.

19           Q.   Does       is that a chain, 85-87?

20           A.   Yes.     It looks like it's one chain, yes.

21                        MR. MITCHELL: Let me give you that.      I'm sorry.

22                Here's the whole set.       Here's a set for you.

23                        MS. WADLER: Thank you.

24           Q.   Let's staple that one and we'll mark it FD 3.

25                        (Whereupon PD 85-87 was marked as Defendant's
             Case 3:18-cv-01322-KAD Document 308-2 Filed 09/29/20 Page 18 of 18
                                                                                       70


        1                   Deposition Exhibit FD 3 for Identification)

        2           Q.      I'll ask you a couple of questions about it.           If you

        3       look at the third and fourth paragraphs down on the front on

        4       page 85, 0085.       That's what I want to ask you about.

        5           A.      ·On the third paragraph or the third and fourth?

        6           Q.      Third and fourth.      Just the first sentence.       I think

        7       first two sentences of the fourth paragraph.

        8           A.      Yes.    Okay.

        9           Q.      All right.      In those paragraphs you mentioned that,

       10       in the third paragraph, We must make sure that                has buy

       11       in for family's decision.         Could you explain what you meant

       12       by that.
       13·          A.      Yeah.    So,        had two worries.   One is to get the
\_,I
       14       boy out of her life and the other one is that she didn't

       15       have a lot of social blow back.         She didn't know how to

       16       navigate.     That's why it was so complicated for her after the

       17       attack.     She knew that she would be considered the narc

       18       (phonetic) for --

       19           Q.      Considered a what?

       20           A.      Narc.

       21           Q.      What's a narc?

       22           A.      A person who tattles on the sexual assault

       2'3      perpetrator and she wanted him out of her life but on the

       24       other hand she didn't want to be the tattler.          So, she really

       25       wrestled with this.         So, in essence, what we came up with was
